Kirby, J., (after stating the facts). It is contended that the indictment was fatally defective in not alleging the date upon which the offense was committed, and also that the verdict is not sustained by the evidence. Necessarily, the offense was committed before the indictment was found, else it could not have been charged to have been committed, as was clearly done in the indictment; and, unless it was shown to have been committed within three years before the finding of the indictment, as the court told the jury, the prosecution would have been barred by limitation. This court has passed upon the precise question, holding that an indictment was not fatally defective because of the omission of, or the failure to charge, the date of the commission of the alleged offense. Grayson v. State, 92 Ark. 415. This case is controlled by the decision in that, and the evidence is sufficient to sustain the verdict of the jury. The judgment is affirmed.